Exhibit 10.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS First Amendment (“Amendment”) is made and entered into at Knoxville,
Tennessee this 11th day of February, 2011, but made effective as of the 11th day
of February, 2011 (the “Effective Date”), by and between Team Health, Inc., a
Tennessee corporation (“Company”), and Gregory S. Roth (“Employee”) to amend the
Amended and Restated Employment Agreement dated as of November 25, 2009
(“Employment Agreement”) between the parties.

Capitalized terms used herein without definition have the meaning specified in
the Employment Agreement.

WITNESSETH:

WHEREAS, the parties desire to amend the Employment Agreement as provided
herein.

NOW, THEREFORE, the parties agree as follows:

1.    The following is added as a new Section 4.10 to the Employment Agreement:

“4.10 Company Aircraft. To the extent the Company owns or leases on a full-time
basis an aircraft for business use, Employee is entitled to reasonable personal
use of aircraft that is leased, owned or maintained by the Company; provided,
that such use does not interfere with bona-fide business of the Company. For
purposes of this Section, reasonable use shall include up to forty (40) hours of
flight time per year (with unused hours forfeited at the end of each applicable
year). The charge for such personal use shall be accounted for consistently with
past practices of the Company. Employee shall not be entitled to any
remuneration for unused hours hereunder upon termination of employment or
otherwise.”

2.    Except as expressly amended herein, all terms of the Employment Agreement
shall remain in full force and effect.

[SIGNATURES CONTINUED ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment to the Employment
Agreement as of the date first written above.

 

COMPANY: TEAM HEALTH, INC. By:   s/ H. Lynn Massingale Its:   Executive Chairman

 

EMPLOYEE: s/ Greg Roth Gregory S. Roth

 

2